Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/21 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefor the “axial extension of the pulverizing coring pin” of Claim 1, and the “axial extension” of Claim 19 must be shown or the feature(s) canceled from the claim(s). The examiner suggests adding an axis indicating the axial extension to the drawings and indicating this axis with a reference character, along with adding any new reference character to the specification. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Antecedent basis for the axial extension must be added in the specification.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “generally” in claims 1, 3-4, 12, 16, 17, 19 and 21 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, in Claim 1, there is no standard set forth for what it means to be generally parallel.  If something is not parallel by half a degree would this meet the be a generally parallel structure? Similar indefiniteness stemming from the term “generally” stems .
The limitations reading, “the axial extension” in claims 1 (line 8) and 19 (line 7), are unclear. These lack antecedent basis since no axial extension is previously claimed.  This issue may be fixed if Applicant amends line 3 of Claim 1 from reading “coring pin extending axially” to read “coring pin having an axial extension which extends axially”, and line 2-3 of claim 19 from reading “coring pin extending axially” to read “coring pin having an axial extension which extends axially”.  Examiner recommends amending the claims in the manner to avoid the antecedent basis issue with regard to this structure. 
Allowable Subject Matter
Claims 1-6, and 11-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Foster, US5293803 which teach various aspects of a Coring pin Vegetable knife having the features as set forth in the claims.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose the knife including the pulverizing coring pin extending axially from a first side of the vegetable knife to a second side of the vegetable knife and .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


	
	/EVAN H MACFARLANE/               Examiner, Art Unit 3724